Citation Nr: 0821235	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the veteran's right shoulder, right chest, right upper back, 
and thorax nerve, ligament, tendon, and soft tissue damage.

2.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's ruptured right biceps muscle.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2007.  This matter was 
originally on appeal from a September 2004 rating decision of 
the Detroit, Michigan, Regional Office (RO). 

In a May 2008 letter, the veteran's representative raised the 
issue of service connection for acromial clavicular 
arthritis.  Thus, this matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative has indicated that the appellant 
receives treatment at the VA Medical Center in Ann Arbor.  
The representative has reported that current VA treatment 
records have not been obtained.  The RO should obtain all 
records of current VA treatment.  In reviewing the VA records 
in the file, the Board notes no records were obtained since 
July 2004.

In addition, although the veteran was afforded a VA 
examination in conjunction with his claim for an increased 
rating for his service-connected right upper back, right 
shoulder, and right arm disabilities in October 2003, the 
veteran's representative has asserted that the veteran's 
service connected disability has increased in severity since 
that exam.  Thus, the Board finds that a thorough and 
contemporaneous medical examination, so that the disability 
evaluation will be a fully informed one, should be 
accomplished.  

Finally, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  In 
order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Specifically, a letter dated in May 2007 advised him of how 
VA determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
veteran was not specifically advised that he needed to 
provide evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life or of the 
Diagnostic Code criteria necessary for entitlement to a 
higher disability rating.  Therefore, it is apparent that the 
Board must remand this case to ensure that the veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider the claim has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.   Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken.  
Specifically, the veteran should be 
notified that, to substantiate a claim, 
the veteran must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
must also be provided general notice of 
the requirements under the diagnostic 
codes under which the veteran's service-
connected disabilities are rated 
(Diagnostic Codes 5303 and 5305) as well 
as examples of the types of medical and 
lay evidence that the claimant may submit 
(or ask VA to obtain) that are relevant 
to establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  All treatment records pertaining to 
treatment for service-connected right 
shoulder, right chest, right upper back, 
thorax nerve, ligament, tendon, soft 
tissue damage, and ruptured right bicep 
muscle disabilities, from August 2004 to 
the present, from the VA medical center 
in Ann Arbor should be obtained and 
associated with the veteran's claims 
file.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity his service-connected right 
shoulder, right chest, right upper back, 
thorax nerve, ligament, tendon, soft 
tissue damage, and ruptured right bicep 
muscle disabilities.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.    

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



